Citation Nr: 1629515	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) with post-concussive syndrome.

2.  Entitlement to service connection for jaw problems, right side.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to initial disability ratings in excess of 50 percent prior to January 14, 2014, and in excess of 70 percent as of that date, for posttraumatic stress disorder (PTSD), and entitlement to total disability rating based on individual employability (TDIU) due to service-connected disabilities will be addressed in a separate decision.

The issues of 1) entitlement to service connection for jaw problems, right side, and 2) entitlement to service connection for a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A TBI with post-concussive syndrome had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a TBI with post-concussive syndrome have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his February 2011 claim that he sustained a possible TBI from a mugging that occurred in service in September 1967.  At his April 2016 Board videoconference hearing, the Veteran testified that he has experienced vision problems ever since the mugging. See transcript, p. 16.

At his September 2011 VA examination, the Veteran reported that he was attacked in service in August 1967 while leaving a restaurant.  He stated that he was knocked unconscious, and that he now feels occasionally dizzy and his vision becomes wavy and unable to focus.  He also reported sensitivity to bright light and loud noise.

In response to the Board's July 2014 remand, the Veteran submitted the requested VA Medical Center (VAMC) records in October 2014, and those records have been associated with the file.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has a current disability.  In April 2016, Dr. Atkinson diagnosed the Veteran with "TBI with residual.  He cannot look up without dizziness; has intermittent deep neck pain at base of skull; has sensitivity to light and noise; [and] has temporary confusion."  Dr. Atkinson further diagnosed "post-concussive syndrome."

While the Board acknowledges that the September 2011 VA examiner found that the Veteran's residuals were limited to some sinus disease based on a computed tomography (CT) scan of the head, the Board finds that this is in equipoise with Dr. Atkinson's diagnosis of TBI with post-concussive syndrome, as no evidence refuting the latter is of record.

Second, the Veteran has provided competent and credible evidence that his head was injured in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Further, the Veteran's service treatment records include August 1967 documentation that he was "found outside [a] café unconscious with blood about the head."  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the Veteran's statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing).

Third, there is a nexus between the in-service injury and the present disability.  Specifically, Dr. Atkinson wrote in April 2016 that the Veteran "was knocked unconscious [on August 18, 1967]...[was] unconscious for multiple hours; [and] awoke with post-concussive syndrome which has lasted now for probably decades."

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's TBI with post-concussive syndrome is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his TBI with post-concussive syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a TBI with post-concussive syndrome is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends in his February 2011 claim that he has problems with the right side of his jaw, and pain in his neck.

At his April 2016 videoconference hearing, the Veteran testified that he has had neck and jaw problems since the August 1967 mugging in service.  See transcript, p. 16.

To his treating VA clinicians, the Veteran reported jaw pain and locking in August 2011, and neck pain in November 2006 and November 2015.

In August 2011, a VA clinician administered an x-ray and found that the Veteran's "right temporomandibular joint shows no significant degenerative change."  In his September 2011 VA examination, the examiner found that the Veteran does not have, and has never had, a temporomandibular joint (TMJ) condition.  The examiner further found that the Veteran had "subjective pain and stiffness in neck with NO objective findings and with NORMAL radiological findings, and NO loss of function."

In April 2016, Dr. Atkinson found that the Veteran "has right TMJ."  As TMJ is a joint, and not a disability, the Board finds that remand is warranted to obtain a new VA examination to determine whether a right jaw or neck disability have been found since the September 2011 VA examination, and, if so, whether they are etiologically related to the August 1967 incident in service.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his neck and right jaw, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his neck and right jaw that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his neck and right jaw disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed neck and right jaw disorders.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed neck disorder, if any, is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed right jaw disorder, if any, is related to or had its onset during service.

In offering this opinion, the examiner should consider the following documents:

*  The August 1967 service treatment record documenting that the Veteran was found outside a café unconscious with blood about the head.

* The August 2011 VA clinician's finding, based on x-ray evidence, that the Veteran's right TMJ shows no significant degenerative change.

* The September 2011 VA examination report, finding no TMJ disorder, and subjective pain and stiffness in neck with no objective findings and with normal radiological findings, and no loss of function.

* The Veteran's reports to VA clinicians of jaw pain and locking in August 2011, and of neck pain in November 2006 and November 2015.

* Dr. Atkinson's April 2016 finding of right TMJ.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to service connection for a respiratory disorder.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


